 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDLUMBER AND SAWMILL WORKERS UNION, LOCAL NO.2781, chartered by the UNITED BROTHERHOOD OF CAR-PENTERS AND JOINERS OF AMERICA, A. F. ofL. andEVERETT PLYWOOD & DOOR CORPORATIONandPLY-WOOD AND DOOR EMPLOYEES OF EVERETT, LOCAL NO.1.Cases Nos. 19-CC-54 and 19-CC-55. December 22, 1954DECISION AND ORDEROn October 14, 1953, Trial Examiner Howard Myers issuedhis Intermediate Report in the above-entitled proceedings,finding that the Respondent had engaged in certain unfair laborpractices within themeaningof section 8 (b) (4) (C) of the Act,and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supportingbrief. Everett Plywood & Door Corporation, the Employer in-volved in this proceeding, filed a memorandum in support ofthe Intermediate Report.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions andbriefs, and the entire record in the case, and hereby adoptsthe Trial Examiner's findings, conclusions, and recommenda-tions.1ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent, Lumberand Sawmill Workers Union, Local No. 2781, chartered by theUnited Brotherhood of Carpenters and Joiners of America,A. F. of L., Everett, Washington, and its agents, shall:1.Cease and desist fromengagingin, or inducing and en-couragingthe employees of Everett Plywood & Door Corpora-tion to engage in, a strike or a concerted refusal in the courseof their employment to use, manufacture, process, transport,or otherwise handle or work on any goods, articles, materials,or commodities, or to perform any services where an objectthereof is to force or require, Everett Plywood & Door Corpo-ration torecognizeor bargain with Respondent, Local No.2781, as the representative of any employees of Everett Ply-wood & Door Corporation in the collective-bargaining unitwhile the certification issued by a Regional Director of theNational Labor Relations Board on June 25, 1953, in Cases1TheEmployer's request for oral argument is hereby denied inasmuch as the record,including the exceptions and briefs,adequately presents the issues and the positions ofthe parties.107 NLRB No. 120. LUMBER AND SAWMILL WORKERS UNION, LOCAL NO. 2781487Nos. 19-RC-1187 and 19-RM-73, or any other certification bythe Board of a labororganizationother than Lumber and Saw-mill Workers Union, Local No. 2781, is in effect.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a)Post in conspicuous places at its business offices inEverett,Washington, including all places where notices orcommunications to its members are customarily posted, copiesof the notice attached to the Intermediate Report and marked`Appendix A."2 Copies of said notice, to be furnished by theRegional Director for the Nineteenth Region, shall, after beingduly signed by an official representative of Respondent LocalNo. 2781, be posted by it immediately upon receipt thereof andbe maintained for a period of sixty (60) consecutive days there-after. Reasonable steps shall be taken by Respondent Local No.2781 to insure that said notices are not altered, defaced, orcovered by any other material.(b)Mail to the Regional Director for the Nineteenth Regionsigned copies of the notice for posting, the Employer willing,on the bulletin boards of the Employer, in its plant at Everett,Washington,where notices to employees are customarilyposted, such notices to be posted and maintained for a period ofsixty (60) consecutive days after receipt by the Employer.Copies of the notice, to be furnished by the Regional Directorfor the Nineteenth Region, shall, after being signed by an offi-cial representative of the Respondent Local No. 2781, beforthwith returned to the Regional Director for said posting.(c)Notify the Regional Director for the Nineteenth Region(Seattle,Washington),in writing,within ten (10) days from thedate of this Order, what steps Respondent Local No. 2781 hastaken to comply herewith.2This notice shall be amended by substituting for the words "The Recommendationsof a Trial Examiner" in the caption thereof the words "A Decision and Order." In theevent that this Order is enforced by a decree of a United States Court of Appeals, thereshall be substituted for the words "Pursuant to a Decision and Order" the words "Pursuantto a Decree of the United States Court of Appeals, Enforcing an Order "Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed on June 29, 1953,1 by Everett Plywood & Door Corporation,herein called Everett (being Case No. 19-CC-54), and upon a charge duly filed on July 1.by Plywood and Door Employees of Everett, Local No 1, herein called Local No 1 (beingCase No 19-CC-55), the General Counsel of the National Labor Relations Board, hereinrespectively called the General Counsel and the Board, by the Regional Director for theNineteenth Region (Seattle,Washington), issued his consolidated complaint on July 14, 2against Lumber and Sawmill Workers Union, Local No. 2781, chartered by the United Brother-'Unless otherwise noted all dates refer to 1953.2On the same day, the said Regional Director, pursuant to Section 102.33 of the Board'sRules and Regulations, Series 6, as amended, issued an order consolidating the above-numbered cases. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDhood of Carpenters and Joiners of America,A. F. of L.,herein calledLocal No. 2781,allegingthat Local No 2781 hadengaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8(b) (4) (c) and Section 2 (6) and(7) of the NationalLaborRelations Act, as amended,61 Stat. 136, herein called the ActCopies of the consolidated complaint,the charges,and the order consolidating the casesand notice of hearing were duly served upon LocalNo 2781,Local No. 1, and Everett.The consolidated complaint alleged in substancethat Local 2781maintained a picket linearound Everett's premises for the purpose of forcing or requiring that concern to recognizeor bargainwith Local No 2781as the representative of Everett's production and maintenanceemployees even thoughLocalNo 1 had been certified by the Board as the exclusive repre-sentative of said employeesLocal No 2781 duly filed an answer denying the commission of the alleged unfair laborpracticesPursuant to due notice,a hearing was held on August 17 and 18, at Seattle,Washington,before the undersigned,the duly designatedTrialExaminer Each party was represented bycounsel and participated in the hearing Full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence pertinent to the issues was afforded all parties.At the conclusion of the taking of the evidence counsel for the General Counsel argued orally,which argument is part of the stenographic report of the hearing The other counsel waivedoral argumentCounsel were then advised that they might file briefs with the undersignedon or before September 8 9 Briefs have been received from counsel for LocalNo 2781,LocalNo 1, and Everett,which have been duly consideredUpon the entire record in the case, the undersigned makes the following:FINDINGS OF FACTL THE BUSINESSACTIVITIES OF EVERETTEverett Plywood & Door Corporation, a Washington corporation, has its principal officesand place of business at Everett, Washington, where it is engaged in the manufacture, sale,and distribution of plywood, sash, and doors During all times material herein, Everettannually produced plywood, sash, and doors valued in excess of $ 5,000,000, of which amountmore than 85 percent was sold and shipped to customers located outside the State of Wash-ington.Upon the above-admitted facts, the undersigned finds that Everett is, and during all timesmaterial herein was, engaged in commerce within the meaning of the Act.ILTHE ORGANIZATIONS INVOLVEDLumber and Sawmill Workers Union, Local No 2781, chartered by the United BrotherhoodofCarpenters and Joiners of America, A. F. of L., and Plywood and Door Employees ofEverett,LocalNo1,arelabororganizations admittingtomembership employeesof Everett.III.THE UNFAIR LABOR PRACTICESA.The pertinent factsInor about May 1951, Everett acquired the plywood and door plant formerly operated byRobinson Plywood & Timber Co., herein called Robinson, in Everett, Washington At thetime of said acquisition, and for approximately 14 years immediately prior thereto, Local2781 had a collective-bargaining contract with Robinson covering Robinson's productionand maintenance employeesItappears for the record, which includes the stenographic report of the consolidatedhearing in Case No 19-RM-73 and Case No 19-RC-1187 and the exhibits received in evi-dence thereat, that at the time, or shortly before, Robinson transferred the plywood and doorplant to Everett it discharged or laid off all its production and maintenance employees, thatwhen Everett commenced operations at the former Robinson plant it retained as its produc-tionandmaintenance employees those persons who were formerly employed as such by3At the request of counsel for Local No. 2781 the time was extended to September 18. LUMBER AND SAWMILL WORKERS UNION, LOCAL NO. 2781489Robinson;that said persons, upon being employed by Everett,became shareholders thereofand have retained such interest ever since,that upon learning that Everett was acquiringthe Robinson plant representatives of Local No. 2781 met with representatives of EverettinApril or May 1951, and demanded that Everett continue to recognize and bargain withLocal No 2781 as the representative of the production and maintenance employees, thaton May 9, 1951,Everett notified Local No. 2781 that it would not recognize or bargain withitonbehalfof its shareholder employees but offered to bargain withLocalNo. 2781 on be-half of its nonshareholder employees,thaton May16, 1951,when Everett commencedoperations at the former Robinson plant,Local No. 2781 placed pickets at the plant's en-trances, that the picket line has been maintained since that date until about 11 a. m. onJuly 6,1953, except for the period from May 18 to June 3, 1951;and that the pickets displayedsigns and banners stating that Everett and Robinson each refused to recognize and bargainwith Local No. 2781 for its plywood and door plant employees and that each of said firmswas unfair to Local No. 2781.The record further discloses that as a result of petitions filed with the Boardby LocalNo. 1 and by Everett(being Cases Nos 19-RC-1187 and 19-RM-73), a hearing was held onFebruary16,17,18,and 27, 1953, at which the parties to the instant proceeding wererepresented by counsel and participated,that in May 1953,the Board issued its Decisionand Direction of Election(105 NLRB 17), that pursuant to said Decision and Direction, anelection was duly held among the employees in the unit found by the Board to be appropriatefor the purpose of ascertaining whether the employees here involved desired to be repre-sented by Local No. 2781 or Local No 1, or by neither;that prior to the holding of saidelection,Local No. 2781 withdrew its name from the ballot,and that on June 25,as a resultof said election,the aforesaid Regional Director,under whose auspices the election wasconducted,certified,for and on behalf of the Board, Local No 1 as the exclusive collective-bargaining representative of the persons in the appropriate unit.The evidence further reveals that on June 29,a copy of the charge filed by Everett Plywood(Case No 19-CC-54),alleging that Local No. 1 had been certified by the Board on June 25as the collective-bargaining representative for Everett'smaintenance and production em-ployees was left at the offices of counsel for Local No 2781, and receipt of said charge wasacknowledged,in writing,by a person employed in the office of said counsel;that on July 1,Alfred Bartleson,recording secretary of Local No 1, went to the offices of LocalNo. 2781,and there told Edward Bordsen, financial secretary and treasurer of Local No 2781 andalso its strike secretary,of the Board's certification of Local No 1 as the collective-bar-gaining representative of Everett's shareholder production and maintenance employees,that Bordsen replied, "We have already gotten a letter on that from the Labor Board"; thatBartleson then left with Bordsen a copy of the Board's June 25 certification attested to bya notary public as being a true and correct copy,that on June 29,the Board sent Local No2781,by registered mail, a copy of the charge filed that day by Everett(being Case No. 19-CC-54)and said letter was receivedby LocalNo 2781 onJuly 1;and that said charge ofEverett contained an allegation that Local No. 1 had been certified by the Board on June 25.B.Concluding FindingsThe primary question in issue is whether Local No 2781 violated Section 8 (b) (4) (C) oftheAct by continuing to picket for recognition as the collective-bargaining representativeof the persons here involved after the Board had certified Local No. 1 as such representa-tive. 4The facts, as summarized above, most of which are undisputed, clearly disclose thatdespite the Board's certification that Local No 1 had been designated and selected, at a4The pertinent portion of Section 8 (b) (4) (C) reads as follows:It shall be an unfair labor practice for a labor organization or its agents ... to engagein,or to induce or encourage the employees of any employer to engage in, a strike ora concerted refusal in the course of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods, articles, materials, or commodi-ties or to perform any services, where an object thereof is ... forcing or requiringany employer to recognize or bargain with a particular labor organization as the repre-sentative of his employees if another labor organization has been certified as therepresentative of such employees... . 490DECISIONSOF NATIONALLABOR RELATIONS BOARDsecret election conducted by the Board,the exclusive collective-bargaining representativeofEverett employees in a unit found by the Board to be appropriate Local No. 2781, al-though aware of said certification,continued to picket Everett's plant demanding that it berecognized by Everett as the bargaining representative of the very persons whom the Boardhad found were represented by Local No. 1 Such actions and activities of Local No. 2781fallwithin the interdiction of Section 8 (b) (4) (C), 5 and the undersigned so finds. The under-signed further finds, contrary to the contention of Local No. 2781, that Local No 1 is alabor organization within the meaning of the Act.At the hearing and in its brief, Local No 2781 contested the appropriateness of the unitfound by the Board in its Decision and Direction of Election (105 NLRB 17) and hence thesubsequent certification of Local No. 1No additional evidence to support the contentionwas introduced in the present hearing which has not been introduced in the representationproceeding.Upon the entire record in the case, the undersigned finds that the contentionof Local No. 2781 that the unit heretofore found by the Board is inappropriate is withoutmerit.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Local No 2781 set forth in section III, above, occurring in connectionwith the business operations of Everett Plywood & Door Corporation, set forth in sectionI,above, have a close, intimate,and substantial relation to trade,traffic, and commerceamong the several States and, such of them as have been found to be unfair labor practices,tend to lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDY1Everett Plywood & Door Corporation, Everett, Washington, is engaged in commercewithin themeaningof Section 2 (6) and (7) of the Act2Lumber and Sawmill Workers Union, Local No 2781, chartered by the United Brother-hood of Carpenters and Joiners of America, A. F. of L., and Plywood and Door EmployeesofEverett,LocalNo.1,are labor organizations within the meaning of Section 2 (5) ofthe Act.3On and since June 25, 1953, Plywood and Door Employees of Everett, Local No 1,has been certified by the Board as the exclusive bargaining representative of the employeesofEverettPlywood& Door Corporation in an appropriate unit, in accordance with theprovisions of Section 9 of the Act.4From June 25, 1953, to about 11 o'clock in the forenoon of July 6, 1953, Local No 2781had engaged in unfair labor practices within the meaning of Section 8 (b) (4) (C) of the Act,by inducing employees of Everett to engage in a concerted refusal in the course of theiremployment to transport or otherwise handle commodities or to perform any services forEverett, an object thereof being to require or force Everett to recognize or bargain withLocal No 2781 as the representative of the employees in an appropriate unit notwithstandingthatLocal No 1 had been certified by the Board as the exclusive representative of saidemployees under the provisions of Section 9 of the Act5.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the ActIRecommendations omitted from publication ]APPENDIX ANOTICE TO OUR MEMBERS AND EMPLOYEES OFEVERETT PLYWOOD AND DOOR CORPORATIONPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard,and in order to effectuate the policies of the National Labor Relations Act, we herebynotify all our members and the employees of Everett Plywood&Door Corporation, that:5See InternationalBrotherhood of Teamsters, etc., 96 NLRB 957; Retail Clerks Inter-national Association, Local 1179, AFL, 93 NLRB 1638 PHILADELPHIA LAGERBEERBREWERS' ASSOCIATION491During the operative and effective period of a certain certification of employeerepresentative issued by the National Labor Relations Board on June 25,1953, inCases Nos.19-RC-1187 and19-RM-73, or any othercertification of a labor organi-zation,other than Lumber and Sawmill Workers Union,Local No. 2781, chartered bytheUnitedBrotherhood of Carpenters and Joiners of America,A. F. of L.,we willnot engage in, or encourage the employees of Everett Plywood & Door Corporation toengage in,a concerted refusal in the course of their employment to use, manufacture,process, transport,or otherwise handle or work on any goods,articles,materials,or commodities,or to perform services where an object thereof is to force or requireEverett Plywood&Door Corporation to recognize or bargain with us as the representa-tive of any employees of Everett Plywood&Door Corporation in the collective-bargainingunit of employees covered by such certification.LUMBER AND SAWMILL WORKERS UNION,LOCAL NO. 2781,charteredby the UNITEDBROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA, A.F. OF L.,Labor Organization.Dated ................By.............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any othermaterial.PHILADELPHIA LAGER BEER BREWERS' ASSOCIATION'andBREWERY BOTTLERS LOCAL UNION NO. 741, af-filiated with INTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERSOF AMERICA, AFL, Petitioner. Case No. 4-RC-2169.December 22, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Julius Topol,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby af-firmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organizations involved claim to representemployees of the Employer.''The Association is composed of C. Schmidt & Sons, Inc., Adam Scheidt Brewing Co.,Henry F. Ortlieb Brewing Co., William Gretz Brewing Co., and Esslinger's Inc.2 The International Union of the United Brewery, Flour, Cereal, Soft Dring and DistilleryWorkers of America, CIO, and its Locals 5 and 183 and the joint Local Executive Boardof Philadelphia and Vicinity (herein called the Local Board) intervened on the basis of acurrent contract covering the employees sought by the Petitioner. Local 5 has jurisdictionover the Employer's brewing employees and Local 183 has jurisdiction over its bottlingemployees. The Local Board is comprised of representatives of the two locals and carrieson negotiations on their behalf.107 NLRB No. 138.